                                                                                     E-FILED
                                                     Thursday, 24 October, 2019 12:07:45 PM
                                                                Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
 FOR THE CENTRAL DISTRICT OF ILLINOIS, SPRINGFIELD DIVISION

JULIA RINGERING,                 )
                                 )
         Plaintiff,              )
                                 )
    v.                           )        No. 18-cv-3090
                                 )
ANDREW SAUL,                     )
Commissioner of Social Security, )
                                 )
         Defendant.              )

                                  OPINION

TOM SCHANZLE-HASKINS, U.S. MAGISTRATE JUDGE:

      Plaintiff Julia Ringering’s Petition for Award of Attorney Fees

Pursuant to the Equal Access to Justice Act (EAJA) (d/e 25) (Motion) is

ALLOWED. The Defendant Commissioner has no objection to the Motion.

This Court awards Plaintiff $5,445.90 in for attorney fees (“Fee Award”) and

$400.00 for reimbursement of the filing fee (Filing Fee). The Fee Award

and Filing Fee fully and completely satisfy any and all claims for fees,

costs, and expenses that may have been payable to Plaintiff in this case

under the EAJA.

      The Fee Award belongs to Plaintiff, but Plaintiff may, and has,

assigned her right to the Fee Award to her attorney Jennifer Van Fossen.

Memorandum in Support of Plaintiff’s Petition for Attorney Fees Pursuant to

                                 Page 1 of 2
EAJA (d/e 26), Exhibit 3, Assignment of Federal Court EAJA Attorney Fee.

The United States may also take an offset against the Fee Award and

Filing Fee to satisfy any pre-existing debts that Plaintiff owes the United

States. See Astrue v. Ratliff, __ U.S. __. 130 S.Ct. 2521 (2010).     If the

United States determines that all or any portion of the Fee Award and Filing

Fee is not subject to offset for such debts, Defendant shall pay the portion

of the Fee Award not subject to offset to Plaintiff’s attorney Jennifer Van

Fossen, and shall pay the portion of the Filing Fee not subject to offset to

Plaintiff Julia Ringering.

ENTER: October 24, 2019




                             s/ Tom Schanzle-Haskins
                             TOM SCHANZLE-HASKINS
                         UNITED STATES MAGISTRATE JUDGE




                                 Page 2 of 2
